Case 2:18-cv-00546-JRG Document 59-10 Filed 09/12/19 Page 1 of 5 PageID #: 3254




                       EXHIBIT 5
              Case 2:18-cv-00546-JRG Document 59-10 Filed 09/12/19 Page 2 of 5 PageID #: 3255




Moxi Media Center
3 May 2004


The Moxi Media Center claims to deliver the ultimate home entertainment
experience for cable customers. A number of significant announcements
made at the National Show of the American cable industry in New Orleans
suggest that this will be a platform to watch.


Moxi includes a dual-tuner high definition compatible digital video recorder
and has provision for an integrated DVD player and access to on-demand
and pay-per-view content.




Previously available for Motorola digital networks, Digeo has announced a
new version that will enable an identical user experience on Scientific
Atlanta cable systems. This PowerKey version is scheduled for release in the
Autumn.
              Case 2:18-cv-00546-JRG Document 59-10 Filed 09/12/19 Page 3 of 5 PageID #: 3256




Significantly, by creating versions of the Moxi Media Center that are
compatible with the conditional access systems of both leading cable
hardware providers, Digeo aims to establish a common cable platform for
home media center services, effectively doubling the potential deployment
market for the Moxi platform, enabling operational economies of scale.


Originally shown at the 2002 Consumer Electronics Show in Las Vegas, the
first commercial launch of the Motorola version of Moxi was recently
deployed in Minnesota following a successful trial. With other trails
announced, Digeo now has a foothold in three of the nation’s five largest
cable operators. Although between them they are currently committed to
deploying less than 200,000 units, a fraction of the total cable population,
analysts believe that the company could become a front runner as cable
companies line up to offer digital video recorders of the type pioneered by
Tivo.


The company also unveiled applications including an interactive
information ticker, a jukebox providing access to digital music, a photo
album, integrated DVD player, suite of games, and home networking option
to enable access to digital content such as photos and music over a wired or
wireless home network.


Also announced at the show was the Moxi Mate that provides consumers
with full access to media center features and content on a second television
in another room using existing co-axial cable. The device will be sold
directly to cable operators, but Diego is disclosing the price $79, a
              Case 2:18-cv-00546-JRG Document 59-10 Filed 09/12/19 Page 4 of 5 PageID #: 3257




breakthrough price-point that it hopes will dispel the impression that the
Moxi Media Center is an expensive solution. Also planned is an external
expansion box, the Moxi Plus with up to 360 Gbytes of additional storage.


Digeo also revealed that they have licensed support for OCAP, the Open
Cable Application Platform from MHP software specialists Osmosys. The
DVB-MHP specification constitutes a substantial part of the underlying
OCAP technology. The first OCAP applications for the Moxi Media Center
are expected to be available in early 2005.


Digeo, the company behind Moxi, was founded and is primarily backed by
Paul Allen, who co-founded Microsoft with Bill Gates.


Digeo already offers interactive services to over one million subscribers,
making it the most widely deployed interactive television service on cable in
North America. The Digeo iTV service runs on OpenTV’s ProSync platform
and is available to Charter digital cable homes in over twenty markets under
the brand name Charter iTV.


The Moxi Media Center is currently based on a 733 MHz processor running
Linux with 128-2546 MB RAM. However, Digeo also revealed a new X-
Stream chip-set that it claims will combine the functions of more than two
dozen components in existing set-top box designs into a revolutionary
architecture that reduces the cost of a media center up to 40%. The chip-set
integrates all functions required to implement up to four tuners, providing
cable operators with media centres capable of supporting full media center
              Case 2:18-cv-00546-JRG Document 59-10 Filed 09/12/19 Page 5 of 5 PageID #: 3258




functionality to multiple television sets. Taking advantage of the rapid
evolution of processor and high-performance 3D graphics technologies in
the PC market that have previously been unavailable in mainstream set-top
boxes, the new chip set is scheduled to power the next generation of Moxi
devices.


Digeo claims these capabilities will produce a next-generation media center
with ten times the processing performance and graphics performance
hundred times that of a conventional cable digital video recorder. As a
result, Moxi technology will enable cable operators to deliver a level of
interactivity and user appeal for presenting services and content that was
previously only available on personal computers.


The Moxi Media Center has been widely praised, but has been singled out
for criticism by industry watcher Philip Swann who says: “The receiver is
stuffed with so many features that it will only create more confusion and
fear in the average household. Viewers will perceive Moxi as a jumble of
technologies that don’t really address a specific need or desire.”


Digeo COO Bert Kolde claims that the full suite of Moxi applications will
enable multiple service operators to deepen their relationship with their
subscribers, adding “The power, headroom and flexibility of the Media
Center gives MSOs a superior platform to compete against, and beat,
satellite.”
